2 U.S. 131 (____)
2 Dall. 131
NICHOLS
versus
POSTLETHWAITE.[]
Supreme Court of United States.

BY THE COURT:  It is clear that nothing is given to the residuary devisee, but what remains after payment of the legacies. These are a charge upon the testator's real estate.
The money in the Sheriff's hands must be first applied to the payment of these legacies, and the remainder must go to the plaintiff.
Referrees accordingly were appointed to ascertain the balance due to the legatees.
NOTES
[]  Decided at Cumberland Nisi Prius.